             Case 1:12-cv-06166-LLS Document 225 Filed 10/03/18 Page 1 of 10




                                               October 3, 2018

The Honorable Louis L. Stanton
United States District Court, Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007-1312

         Re:    FDIC as Receiver for Colonial Bank v. Chase Mortgage Finance Corp. et al.,
                Case No. 12-cv-06166-LSS

Dear Judge Stanton:

        We represent Defendant Wells Fargo Asset Securities Corporation in the above-referenced
action. We write on behalf of our client and Defendant First Horizon Asset Securities, Inc.
(collectively, the “Depositor Defendants”) to oppose Plaintiff’s request for a pre-motion conference
regarding whether the Court should reconsider its published decision dismissing the Alabama
Securities Act (“ASA”) claims as against the Depositor Defendants.

        The Court dismissed the ASA claims against the Depositor Defendants on the ground that
the Alabama Supreme Court likely would follow Pinter v. Dahl, 486 U.S. 622 (1988), to hold that
Alabama Code § 8-6-19(a) imposes liability only on “statutory sellers,” just like the federal statute
on which it is based (§ 12 of the Securities Act of 1933). See FDIC as Receiver for Colonial Bank
v. First Horizon Asset Sec., Inc., 291 F. Supp. 3d 364, 377-78 (S.D.N.Y. 2018) (“FDIC/Colonial”).
The Court’s ruling accords with a long line of decisions following Pinter to hold that similar state
securities statutes do not apply to persons other than “statutory sellers,” including decisions
declining to apply such statutes to depositors in residential mortgage-backed securities (“RMBS”)
offerings.1 After the Court’s decision—which was based on full adversarial briefing—Plaintiff
appears to have solicited a second opinion from its fellow regulator, the Alabama Securities
Commission (the “Commission”), without notice to the Depositor Defendants or an opportunity for
them to be heard.2 Plaintiff now says that the Court should set aside its decision on the theory that
the resulting page-and-a-half “statement of policy” from the Commission (Ex. 2 hereto) constitutes
“an intervening change of controlling law.” (Sept. 27, 2018 Ltr. from Pl.’s Counsel at 3.)
Plaintiff’s request for a pre-hearing conference should be denied because any such motion would be
meritless, and in any event, unwarranted this late in the discovery period.

1
  See, e.g., Capital Ventures Int’l v. UBS Sec. LLC, 2012 WL 4469101, at *14 (D. Mass. Sept. 28, 2012)
(applying Pinter to preclude depositor liability in an RMBS case under the Massachusetts Uniform Securities
Act); In re Marsh & Mclennan Cos. Sec. Litig., 501 F. Supp. 2d 452, 496 (S.D.N.Y. 2006) (precluding issuer
liability under the New Jersey Uniform Securities Law); see also cases cited in ECF No. 88 at 21 n.34.
2
 Because it would have been highly coincidental for the Commission to have issued the statement on which
Plaintiff relies only now, just six months after the Court’s ruling, rather than at any time during the preceding
59 years since the ASA was enacted or the 30 years since Pinter was decided, the Depositor Defendants
asked Plaintiff whether Plaintiff urged the Commission to issue the statement. Plaintiff declined to answer.
(See E-mail Chain attached as Ex. 1 hereto.)



37280063.3
             Case 1:12-cv-06166-LLS Document 225 Filed 10/03/18 Page 2 of 10



    The Honorable Louis L. Stanton
    October 3, 2018
    Page 2

        First, Plaintiff was required by Local Rule 6.3 to file any motion for reconsideration “within
fourteen (14) days after the entry of the Court’s determination of the original motion.” Plaintiff
cannot avoid this time limitation on the ground that it took Plaintiff six months to obtain the
statement of policy from the Commission; the purpose of Rule 6.3 is to bring finality to judicial
decisions. See Commercial Union Ins. Co. v. Blue Water Yacht Club Ass’n, 289 F. Supp. 2d 337,
339 (S.D.N.Y. 2003) (rejecting the argument that a reconsideration motion was “not bound by
Local Rule 6.3 because the [intervening court] decision, upon which [the] motion was based, was
not issued until [after the period]”; the “motion is, in fact, governed by Local Rule 6.3 and is not in
compliance with [that] rule”); see also Local Civ. R. 6.3 Committee Note (“Local Civil Rule 6.3 is
necessary because the Federal Rules of Civil Procedure do not specify the time periods governing a
motion for reconsideration or reargument.”).

        Second, despite Plaintiff’s apparent effort to procure something from the Commission that
undercuts this Court’s ruling, the statement of policy—which Plaintiff conspicuously omits to
attach—is fully consistent with Pinter, and thus, with the Court’s ruling. The statement of policy
addressed “whether an issuer of a primary offering of securities should be considered a seller within
the meaning of Alabama Code Section 8-6-19 where the form of the underwriting or distribution
prevents strict privity between the issuer and buyer.” (Stmt. of Policy at 1 (emphasis added).) The
statement of policy, just like Pinter, answered that question with a qualified yes, “dependent upon
the nature and materiality of the misrepresentations(s) or omission(s) in [the] . . offering materials.”
(Id.) Like the statement of policy, Pinter held that although § 12 “contemplates a buyer-seller
relationship not unlike traditional contractual privity,” strict privity is not required; rather, a
defendant is a statutory seller if it “solicits the purchase, motivated at least in part by a desire to
serve [its] own financial interests.” Pinter, 486 U.S. at 64.3 The statement of policy is consistent
with Pinter, underscoring this Court’s conclusion that “the Supreme Court’s holding in Pinter” is
one “that courts in Alabama would look to” in interpreting Alabama’s version of the statute.
FDIC/Colonial, 291 F. Supp. 3d at 377-78.

        Third, Plaintiff fails in any event to identify an “intervening change of controlling law”
because an administrative policy is not controlling on this Court (or for that matter, even on
Alabama courts). Virgin Atlantic Airways, Ltd. v. Nat’l Mediation Bd., 956 F.2d 1245, 1255 (2d
Cir. 1992) (emphasis added) (citing 18 C. Wright et al., Federal Practice & Procedure § 448 at
790). For Plaintiff to identify a change in controlling law here, it would have to point to a new
decision of the United States Supreme Court, the Second Circuit, or the Alabama Supreme Court;
even a decision of an intermediate Alabama appellate court would not suffice for reconsideration.
See, e.g., Bonn-Wittingham v. Project O.H.R., 2017 WL 2178426, at *1 (E.D.N.Y. May 17, 2017)
(denying reconsideration because “the court is not bound by rulings of intermediate or lower state
courts on an issue on which the highest court of the state has not spoken”) (citation omitted).
Plaintiff also could not obtain reconsideration based on an intervening administrative regulation—
even one that had been duly promulgated pursuant to the Alabama Administrative Procedure Act,

3
 As this Court held, “[t]he SAC does not allege that the depositor defendants . . . solicited the purchase of the
certificates [from] Colonial.” FDIC/Colonial, 291 F. Supp. 3d at 376.



37280063.3
             Case 1:12-cv-06166-LLS Document 225 Filed 10/03/18 Page 3 of 10



 The Honorable Louis L. Stanton
 October 3, 2018
 Page 3

including the Act’s requirement of publication, an opportunity for public comment (such as an
opportunity for the Depositor Defendants to be heard), and independent final review by the
Alabama Joint Committee on Administrative Regulation Review. See Ala. Code §§ 41-22-5, 41-
22-5.1, 41-22-22; see also State Farm Mut. Auto. Ins. Co. v. Mallela, 2002 WL 31946762, at *8
(E.D.N.Y. Nov. 21, 2002) (change in applicable regulations would not, by itself, constitute “a
change in controlling law”). Plaintiff’s showing here, however, does not rise even to that level of
insufficiency, for the policy appears to have been issued without such procedural safeguards.

        Apparently recognizing that an administrative policy does not constitute controlling law, and
quite ignoring that the policy and Pinter are in accord, Plaintiff self-servingly speculates that
“Alabama courts would defer to the Commission’s view . . . rather than the rule stated in Pinter.”
(Sept. 27, 2018 Ltr. from Pl.’s Counsel at 3.) Plaintiff simply ignores that, as this Court observed,
see FDIC/Colonial, 291 F. Supp. 3d at 377-78, “Alabama courts . . . look[] to federal case law
construing section 12(2) in interpreting section 8-6-19,” and thus apply “the Pinter test.” Ryder
Int’l Corp. v. First Am. Nat. Bank, 943 F.2d 1521, 1522 n.1, 1528 (11th Cir. 1991). Further,
Plaintiff does not and cannot dispute that the Commission’s policy statement fails to constitute
controlling law even in Alabama courts, let alone in this Court; the Alabama Supreme Court
repeatedly has emphasized as axiomatic that the “interpretations of an act by the administrative
agency charged with its enforcement” are “not conclusive.” Hulcher v. Taunton, 388 So. 2d 1203,
1206 (Ala. 1980); accord Ex parte State Health Planning & Dev. Agency, 855 So. 2d 1098, 1102
(Ala. 2002). Moreover, Plaintiff’s cited cases are readily distinguishable: In each, the court gave
some degree of deference to an agency because the agency was “responsible for [a statute’s]
enforcement.” Ala. Sec. Comm’n v. Am. Bus. Club, 612 So. 2d 1237, 1239 (Ala. Civ. App. 1992);
see also QCC, Inc. v. Hall, 757 So. 2d 1115, 1119 (Ala. 2000); Robinson v. City of Montgomery,
485 So. 2d 695, 697 (Ala. 1986). But here, the Commission is not responsible for § 8-6-19(a)’s
enforcement; while the Commission enforces other statutes within the ASA, § 8-6-19(a) creates a
private right of action enforced solely by private litigants. See Altrust Fin. Servs., Inc. v. Adams, 76
So. 3d 228, 237 (Ala. 2011) (“The express language of § 8-6-19(a) provides a civil remedy for
violations of the Act only to purchasers of a security under the Act.”). Plaintiff simply has not
pointed to any change in “controlling law” that is necessary for reconsideration.

        Finally, if reconsideration were granted here, it would necessitate extending the discovery
cutoff well beyond the January 31, 2019 date to which the parties have stipulated. (See ECF No.
222.) As the Depositor Defendants observed in their motion to dismiss the ASA claims, the ASA
requires Plaintiff to prove that Colonial Bank purchased “in” the initial offering of the RMBS, as
opposed to the aftermarket, and Plaintiff’s pleading casts significant doubt on whether that was the
case. (See ECF No. 188 at 11-12.) The Depositor Defendants of course refrained from continuing
to pursue discovery on this issue once the Court’s ruling mooted the need for it. If the ASA claims
were to come back into the case now, such discovery would have to be pursued anew, with
concomitant delay. This is yet another reason the Court should exercise its discretion to deny
Plaintiff’s request for a pre-motion conference. See Sigmon v. Goldman Sachs Mortg. Co., 229 F.
Supp. 3d 254, 257 (S.D.N.Y. 2017) (“The decision to grant or deny a motion for reconsideration is
committed to the sound discretion of the district court.”) (internal quotation marks and citation
omitted).

37280063.3
             Case 1:12-cv-06166-LLS Document 225 Filed 10/03/18 Page 4 of 10



 The Honorable Louis L. Stanton
 October 3, 2018
 Page 4

                                             Respectfully submitted,



                                             James C. Rutten

cc:      Counsel for All Parties (via ECF)




37280063.3
Case 1:12-cv-06166-LLS Document 225 Filed 10/03/18 Page 5 of 10




                  EXHIBIT 1
                  Case 1:12-cv-06166-LLS Document 225 Filed 10/03/18 Page 6 of 10


Rutten, James

From:                               Bob Spotswood <rks@spotswoodllc.com>
Sent:                               Tuesday, October 02, 2018 1:25 PM
To:                                 Rutten, James; Vickie Reznik; Abdallah, Magdey; davidoffa@sullcrom.com;
                                    congdonj@sullcrom.com; Frankel, Andy T; Linton Mann; blevin@orrick.com;
                                    jansbro@orrick.com; rjacobsen@orrick.com; prugani@orrick.com; ddunne@orrick.com;
                                    dteshima@orrick.com; callsbrook@orrick.com; efua@orrick.com; Duffy, Aoife M.;
                                    mware@mayerbrown.com; ckorschun@mayerbrown.com; Trujillo-Jamison, Kenneth;
                                    Barry, Adam; amichaelson@bsfllp.com; jstern@bsfllp.com; rchan@bsfllp.com; Lee,
                                    Christopher G.; Beaman, Gregory
Cc:                                 Masha Heifetz; Jisun Park; Mary Menge; Michael Sansbury; Kristina Mentone
Subject:                            RE: SERVICE: FDIC as Receiver for Colonial Bank v. First Horizon Asset Securities Inc., et
                                    al.: Letter submission, attached


Jim: 
 
We respectfully request that you advise why your client believes any such communications with the Alabama Securities 
Commission are relevant to these proceedings.  The Commission issued a policy statement deciding a question about 
the meaning of a provision of the Alabama Securities Act.  Whether any interested parties communicated with the 
Commission about that question, which they have a constitutional right to do under the Petition Clause of the First 
Amendment, has no bearing on the deference required by Alabama law to the Commission’s interpretation of the 
statute it is charged with enforcing. 
 
Bob 
 
From: Rutten, James <James.Rutten@mto.com>  
Sent: Tuesday, October 02, 2018 12:46 PM 
To: Vickie Reznik <VReznik@graisellsworth.com>; Abdallah, Magdey <Magdey.Abdallah@stblaw.com>; 
davidoffa@sullcrom.com; congdonj@sullcrom.com; Frankel, Andy T <afrankel@stblaw.com>; Linton Mann 
<lmann@stblaw.com>; blevin@orrick.com; jansbro@orrick.com; rjacobsen@orrick.com; prugani@orrick.com; 
ddunne@orrick.com; dteshima@orrick.com; callsbrook@orrick.com; efua@orrick.com; Duffy, Aoife M. 
<aoife.duffy@orrick.com>; mware@mayerbrown.com; ckorschun@mayerbrown.com; Trujillo‐Jamison, Kenneth 
<Kenneth.Trujillo‐Jamison@mto.com>; Barry, Adam <Adam.Barry@mto.com>; amichaelson@bsfllp.com; 
jstern@bsfllp.com; rchan@bsfllp.com; Lee, Christopher G. <cglee@stblaw.com>; Beaman, Gregory 
<gbeaman@orrick.com> 
Cc: Masha Heifetz <MHeifetz@graisellsworth.com>; Jisun Park <JPark@graisellsworth.com>; Bob Spotswood 
<rks@spotswoodllc.com>; Mary Menge <mmenge@spotswoodllc.com>; Michael Sansbury 
<msansbury@spotswoodllc.com>; Kristina Mentone <KMentone@graisellsworth.com> 
Subject: RE: SERVICE: FDIC as Receiver for Colonial Bank v. First Horizon Asset Securities Inc., et al.: Letter submission, 
attached 
 
       Inasmuch as Ms. Reznik has not given us the courtesy of a response to this
straightforward question, I will ask that any of Plaintiff’s lawyers on this e-mail – Ms. Heifetz,
Ms. Park, Mr. Spotswood, Ms. Menge, Mr. Sansbury, or Ms. Mentone – respond without
further delay.

From: Rutten, James
Sent: Monday, October 01, 2018 10:10 AM
To: Vickie Reznik; Abdallah, Magdey; davidoffa@sullcrom.com; congdonj@sullcrom.com; Frankel, Andy T; Linton Mann;
                                                              1
                   Case 1:12-cv-06166-LLS Document 225 Filed 10/03/18 Page 7 of 10
blevin@orrick.com; jansbro@orrick.com; rjacobsen@orrick.com; prugani@orrick.com; ddunne@orrick.com;
dteshima@orrick.com; callsbrook@orrick.com; efua@orrick.com; Duffy, Aoife M.; mware@mayerbrown.com;
ckorschun@mayerbrown.com; Trujillo-Jamison, Kenneth; Barry, Adam; amichaelson@bsfllp.com; jstern@bsfllp.com;
rchan@bsfllp.com; Lee, Christopher G.; Beaman, Gregory
Cc: Masha Heifetz; Jisun Park; Bob Spotswood (rks@spotswoodllc.com); Mary Menge; Michael Sansbury
(msansbury@spotswoodllc.com); Kristina Mentone
Subject: Re: SERVICE: FDIC as Receiver for Colonial Bank v. First Horizon Asset Securities Inc., et al.: Letter submission,
attached
 
Vickie — please let us know the answer to this straightforward question.  Thank you.  

James C. Rutten 
Munger, Tolles & Olson LLP 
350 South Grand Avenue, 50th Floor 
Los Angeles, California  90071‐3426 
(213) 683‐9189; (213) 683‐4056 (fax) 
james.rutten@mto.com 
 
On Sep 28, 2018, at 4:33 PM, Rutten, James <James.Rutten@mto.com> wrote: 

        Vickie, 
          
              Please let us know by noon ET on Monday whether the FDIC or its counsel
        had any role in soliciting this statement of policy from the Alabama Securities
        Commission, or in urging it to address the issues raised therein. Thank you. 
          
        Jim 
          
        From: Vickie Reznik [mailto:VReznik@graisellsworth.com]
        Sent: Thursday, September 27, 2018 9:34 AM
        To: Abdallah, Magdey; davidoffa@sullcrom.com; congdonj@sullcrom.com; Frankel, Andy T; Linton Mann;
        blevin@orrick.com; jansbro@orrick.com; rjacobsen@orrick.com; prugani@orrick.com;
        ddunne@orrick.com; dteshima@orrick.com; callsbrook@orrick.com; efua@orrick.com; Duffy, Aoife M.;
        mware@mayerbrown.com; ckorschun@mayerbrown.com; Rutten, James; Trujillo-Jamison, Kenneth;
        Barry, Adam; amichaelson@bsfllp.com; jstern@bsfllp.com; rchan@bsfllp.com; Lee, Christopher G.;
        Beaman, Gregory
        Cc: Masha Heifetz; Jisun Park; Bob Spotswood (rks@spotswoodllc.com); Mary Menge; 'Michael Sansbury
        (msansbury@spotswoodllc.com)'; Kristina Mentone
        Subject: SERVICE: FDIC as Receiver for Colonial Bank v. First Horizon Asset Securities Inc., et al.: Letter
        submission, attached 
          
        Counsel, 
        Attached please find a letter being hand‐delivered to the Court today. 
          
        ‐‐Vickie 
          
        Vickie Reznik 
          
        GRAIS & ELLSWORTH LLP
        950 Third Avenue, 24th Floor
        New York, New York 10022

        212 843 8632 | telephone
        347 835 7407 | cell
        www.graisellsworth.com 
        View Profile 
                                                             2
Case 1:12-cv-06166-LLS Document 225 Filed 10/03/18 Page 8 of 10




                  EXHIBIT 2
Case 1:12-cv-06166-LLS Document 225 Filed 10/03/18 Page 9 of 10
Case 1:12-cv-06166-LLS Document 225 Filed 10/03/18 Page 10 of 10
